Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 and 3/29/22 has been entered.
Status of Claims
Claims 1-8, 12, and 13 have been amended.  
Claims 9, 11, 17, and 18 have been canceled.  
Claims 10, 14-16, and 19 have been previously presented.  
Claims 20-22 are new claims.
Claims 1-8, 10, 12-16, and 19-22 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 13-19, filed on 3/3/22, have been fully considered but they are not persuasive. Applicant notes, on page 13, claims 9, 11, 17 and 18 were previously canceled, and claims 1-9, 10, 12-16, 18 and 19, are now pending in this application and requests reconsideration and allowance of the claims. Applicant states no new matter has been added, and states, “claims 1-3, 5-8, 10, 12-13, 15-16, 18 and 19, are now pending in this application.” The Examiner notes claims 1-8, 10, 12-16, and 19-22 are currently pending in the application
	Applicant’s arguments have been fully considered, but are not persuasive. 	Specifically regarding Applicant’s arguments:	
	35 U.S.C. § 112(a) Rejections:
	Applicant thanks the Office, on page 13, for withdrawing the rejections of claims 1, 12, and 13 under 35 USC 112(a). Applicant is directed to the rejections under 35 USC 112(a), below, for a complete discussion of the pending claims.
35 U.S.C. § 112(b) Rejections:
	Applicant thanks the Office, on page 13, for withdrawing the rejection of claim 18 under 35 USC 1112(b).
	The Examiner notes the amended claims result in the rejections of claims 1-8, 10, 12-16, and 19-22. The Applicant is directed to the rejections under 35 USC 112(b), below, for a complete discussion of the pending claims.
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 13, that claims 1-8, 10, 12-16, 18 and 19 were rejected under 35 U.S.C. § 101.
	Applicant argues, on page 14, that claims 1, 12, and 13 have been significantly amended and are subject matter eligible.
	Regarding Applicant's arguments regarding the rejections under 35 USC 101, while the Examiner disagrees with Applicant’s arguments and assertions,  the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. Applicant is referred to the rejections of the pending claims under 35 USC 101, below, for a complete discussion of the pending claims.
	Applicant’s arguments have been fully considered, but are not persuasive.
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 19, that claims 1-8, 10, 12-16, and 19 have been rejected under 35 U.S.C. § 103 as being allegedly unpatentable over U.S. Patent No. 7,289,965 (Bradley) in view of U. S. Patent Publication No. 2008/0004893 (Graboske), and further in view of U.S. Patent No. 7,546,271 (Chmielewski). 
Applicant notes, on pages 14-16, aspects of the amended claim limitations.
	Applicant argues, on pages 16-19, that the cited prior art does not teach the amended claims.
	Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.
	However, in the interest of compact prosecution, the discussion below is provided.
	Regarding Applicant’s arguments as related to the combination of Bradley, Graboske, and Chmielewski not teaching or suggesting the limitations and Applicant’s arguments attempting to distinguish the disclosure of prior art from the instant claim limitations, the Examiner notes that the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)). Additionally, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art “(See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 
In this case:
Bradley describes: systems and methods for evaluating the likelihood that an appraisal of property is faulty (c2 12-15); To verify the first appraisal (step 12100), the computing platform 4300 may compare the first appraisal with a second appraisal. Based on the comparison, the computing platform 4300 may verify whether the first appraisal is valid (c13 44-47; see also claim 1)] While Bradley teaches or suggests comparing a first appraisal with a second appraisal to verify the first appraisal is valid, Bradley does not explicitly disclose the subsequent limitations in the context of: appraisal data [property characteristics] as comprising a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count; determining discrepancies based on (i)-(iv) [executing rules (i)-(iv), and flagging the discrepancies by generating a message, and a time difference between the appraisal forms.
Graboske discloses appraisal data [property characteristics] comprising a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count, rules and thresholds corresponding to the appraisal data fields, and flagging the discrepancies by generating a message:
[A computer-based method for validating an appraisal report comprising receiving appraisal data for a property, receiving property data for the property, verifying the appraisal data meets an appraisal guideline (0008, Fig. 1); The property data 116 for each property may include an address, a sale price, a sale date, a location, a type of leasehold, a lot size, a home size (i.e., gross living area)...a bedroom count, a bathroom count (0029; see also 0012, Figs. 3-6)]
[Using the discrepancy rules module 145, the client may provide a list of appraisal items and one or more discrepancy amounts or rules for each appraisal item in the list (1320, 1325). For example, the client may provide a medium discrepancy amount (1) and a high discrepancy amount (3) for the gross living area (see FIG. 7). The appraisal items may include a sale price, a sale date, a gross living area, a lot size, a number of bedrooms, a number of bathrooms, a year built, and a distance from the subject property. A discrepancy rule can be set for each appraisal item listed on the appraisal report 105. For example, the client may set discrepancy rules for the sale price at 1% greater than public records for medium severity and at 3% greater than public records for high severity. The client may input a medium severity discrepancy amount and a high severity discrepancy amount for each appraisal item listed on the appraisal report 105 (0035); The client may create the validation rules based on the client's needs (0036)]
[The client may set a fail flag for one or more validation rules (1335). A set fail flag indicates that if the condition is met, the client will receive a fail notice indicating that the appraisal data 111 meets the condition set by the validation rule (1370, 1375). If a fail flag is set for a validation rule and the validation rule is met, the validation rules module 155 transmits a failed condition to the validation and scoring module 150 (0036; see also 0040, 0043, 0045-0046, Figs. 8A-8B, Figs. 11A-11B, claims 17-20)]
Graboske does not appear to describe the limitations in the context of a time difference.
Chmielewski discloses determining a time difference between the two electronic appraisal forms and performing functions based on a time difference between the compared form data:
[fraud detection method embodiments of the present invention, like method 400, can review numerous data records in very short time frames all while continuing to receive additional, new, and/or updated records. Thus, embodiments of the present invention are contemplated as being dynamic in that record review of raw data continues on numerous records at any one time in addition to records continuously being added or updated with raw data information. Analysis of such raw data in accordance with embodiments of the present invention advantageously enables review of real-time data thereby yielding accurate and timely results to users (c19 47-59); After submission, and periodically for a predetermined period, the first record 312 can be compared to other records 310 in the database 140 (other records are shown as Records 2, 3, 4, through N). By comparing records to each other, fraud detection systems according to embodiments of the present invention can determine if applicant information differs from existing or other information sources across many numbers of records. By performing such checks, the fraud detection system can flag possible fraud occurrences and report the same to users (c15 19-28); Records may be changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold (c16 58-61; see also c5 1-26, c5 15-26, c7 12-16, c16 54-67, c30 45-48, c31 14-17); a processing module can be configured to monitor the one or more data records for a predetermined period of time and provide reports detailing any changes in the one or more data records (c31 14-17)]
In response to Applicant’s arguments attempting to distinguish the disclosure of prior art from the instant claims, the Examiner notes:
Bradley teaches an automated method for evaluating a property appraisal. Graboske teaches validating an appraisal report and providing an appraisal score. Chmielewski teaches mortgage fraud detection. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Chmielewski and the combination of Bradley and Graboske is that Chmielewski discloses: fraud detection method embodiments reviewing numerous data records in very short time frames all while continuing to receive additional, new, and/or updated records; record review of raw data continues on numerous records at any one time in addition to records continuously being added or updated with raw data information enabling review of real-time data thereby yielding accurate and timely results to users; a first record being compared to other records periodically and for a predetermined period after submission; flagging possible fraud occurrences and report the same to users; records being changed from active to inactive depending on a time stamp threshold; a web-based interface can also enable transmission of information over the internet; the interface may be provided as a software application.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of fraud detection method embodiments reviewing numerous data records in very short time frames all while continuing to receive additional, new, and/or updated records; record review of raw data continues on numerous records at any one time in addition to records continuously being added or updated with raw data information enabling review of real-time data thereby yielding accurate and timely results to users; a first record being compared to other records periodically and for a predetermined period after submission; flagging possible fraud occurrences and report the same to users; records being changed from active to inactive depending on a time stamp threshold; a web-based interface can also enable transmission of information over the internet; the interface may be provided as a software application (as taught by Chmielewski) and the features of: validating an appraisal report; verifying the appraisal data meets an appraisal guideline; appraisal items listed in the appraisal report may include a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count; setting a discrepancy rule for each appraisal item listed in the appraisal report; discrepancy rules that define acceptable and unacceptable severity levels; a high severity discrepancy amount for each appraisal item listed on the appraisal report; calculating a difference amount between the appraisal data and the property data for each appraisal item; comparing the difference amount to the medium discrepancy amount and the high discrepancy amount; setting a fail flag for one or more validation rules; receiving a fail notice indicating that the appraisal data meets the condition set by the validation rule when a set fail flag indicates that the condition is met; transmitting a failed condition if a fail flag is set for a validation rule and the validation rule is met; audit trails for compliance; applying appraisal validation rules to the appraisal data; checking the range of values to determine a variance based on a time frame; and using a hand-held device (e.g., iPhone, BlackBerry, etc.) or other processing device (as taught by Graboske) with the system and method for an automated method for evaluating a property appraisal (as taught by Bradley) in order to compare preliminary matching records for inconsistent information for fraud detection (Chmielewski c4 41-42), flag inconsistent preliminary matching records if inconsistent information is found (Chmielewski c4 42-44), enable report generation so that end users can review results of data analysis in a format easily and readily understood by end users (Chmielewski c4 49-55), and provide mortgage fraud detection devices, systems, and methods enabling users to detect fraudulent activity so that measures can be taken to mitigate fraud risks and stop fraudulent activities before financial losses occur (Chmielewski c3 65 – c4 2; see also c19 37-43, c19 60-66, c25 64 – c26 1).		
	Applicant’s arguments have been fully considered, but are not persuasive.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 comprises labeling of limitations including (v) – (viii) with no labels (i) – (iv).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations: 
Claim 6 recites, 
“wherein the score is generated or updated only in a case where a most recent appraisal among the first appraisal and the second appraisal indicates that the same subject property itself has not been updated within a predetermined period of time.” 
However, the specification does not provide an adequate written description of wherein the score is generated or updated only in a case where a most recent appraisal among the first appraisal and the second appraisal indicates that the same subject property itself has not been updated within a predetermined period of time, as claimed.
The Examiner notes Applicant’s specification states (emphasis added):
After the relevant rules have been applied to the data, the exemplary method proceeds to step S404. In step S404, property characteristics are selectively flagged according to the results of the application of the rule set from step S403. In addition or alternative to flagging discrepancies, step S404 may comprise generating one or more messages to a user or operator (such as a user of the subject appraisal discrepancy application), and may comprise generating or updating a data value (or "score" comprising a number of "points") which represents a likelihood that the subject appraisal is incorrect or fraudulent. This may be accomplished by appending flag data to the property characteristic data, or by creating a new flag data structure. (0050)
A first exemplary rule determines if a subject property's reported combined GLA differs from another appraisal of the same property. The first exemplary rule has a discrepancy threshold of more than 100 ft2 between appraisals, between 10% and 90% of the total GLA, and no other subject appraisals within 5% of the total. If these conditions are met, a message is generated and the above-mentioned score may be increased by one point. If the appraisals were conducted more than three months apart, the score adjustment may be skipped. (0058)
Second and third exemplary rules determine if a subject property's reported bedroom or bathroom count, respectively, differs from another appraisal of the same property. If this condition is met, a message is generated and the score may be increased by one point for each violation. If the appraisals were conducted more than three months apart, the score adjustment may be skipped. (0059)
A fourth exemplary rule determines if a subject property's reported lot size differs from another appraisal of the same property. The first exemplary rule has a discrepancy threshold of more than 1000 ft2 between appraisals, between 10% and 90% of the total lot size, and no other subject appraisals within 5% of the total. If these conditions are met, a message is generated and the above-mentioned score may be increased by one point. If the appraisals were conducted more than three months apart, the score adjustment may be skipped. Additionally, if the reported value is taken from the most recent tax record, the score adjustment may be skipped. (0060)

	While the specification describes generating a score which represents a likelihood that the subject appraisal is incorrect or fraudulent, adjusting the score based on relevant rules, and skipping the score adjustment if the appraisals were conducted more than three months apart, Applicant’s specification does not provide a discussion corresponding to the limitation of, “wherein the score is generated or updated only in a case where a most recent appraisal among the first appraisal and the second appraisal indicates that the same subject property itself has not been updated within a predetermined period of time.”
As such, the specification does not provide an adequate written description of wherein the score is generated or updated only in a case where a most recent appraisal among the first appraisal and the second appraisal indicates that the same subject property itself has not been updated within a predetermined period of time, such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8, 10, 12-16, and 19-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	Regarding Claim 1, claim 1 recites, “determining one or more material discrepancies between the property characteristics of the same subject property in the two electronic appraisal forms,” and comprises multiple references to, “the one or more material discrepancies,” in an unclear manner in that the modifier, “material,” in, “one or more material discrepancies,” is a relative term which renders the claim indefinite.  The term "material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes the specification references a material difference between reported property characteristics in relation to a rule or threshold. In order to expedite compact prosecution, the Examiner interprets a material discrepancy as a difference or discrepancy between the property characteristics as related to a rule or threshold.
	Regarding claims 12 and 13, the discussion of claim 1 applies to claims 12 and 13, as well.
Additionally regarding claims 12 and 13, the claims are unclear in that it is unclear if, “a set of rules,” in, “for each of the one or more material discrepancies detected between the characteristics of the same subject property in the two electronic appraisal forms, on a time difference between the two electronic appraisal forms, via the processor executing a set of rules against the two electronic appraisal forms, the set of rules including,” is intended to be recited as, “the set of rules,” to reference the previously recited, “a set of rules,” or if it is intended to introduce a new element of a different set of rules. The Examiner interprets the limitations as being directed to two different sets of rules.
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement. 
Claims 2-8, 10, 16, 19, and 20 are rejected due to their dependency from claim 1. Claims 14 and 21 are rejected due to their dependency from claim 12. Claims 15 and 22 are rejected due to their dependency from claim 13. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8, 10, 12-16, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-8, 10, 12-16, and 19-22, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-8, 10, 16, 19, and 20 are directed towards a method (i.e., process), claims 12, 14, and 21 are directed towards a computer program product comprising a non-transitory computer readable medium (i.e., manufacture), and claims 13, 15, and 22 are directed towards a device (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, claims 1-8, 10, 12-16, and 19-22 are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 12, and 13 are substantially similar and recite a judicial exception illustrated by:
	accessing property characteristics of a same subject property from two appraisal forms, wherein the property characteristics include at least one of: a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count; 
determining one or more material discrepancies between the property characteristics of the same subject property in the two appraisal forms, via executing a set of rules against the two appraisal forms, the set of rules including:
(i) a first rule configured to determine the one or more material discrepancies when the same subject property's reported combined GLA size in a first appraisal form of the two appraisal forms differs from a combined GLA size of a second appraisal form of the two appraisal forms of the same subject property more than a GLA size discrepancy threshold, 
(ii) a second rule configured to determine the one or more material discrepancies when the same subject property's reported bedroom count in the first appraisal form differs from a bedroom count in the second appraisal form of the same subject property, 
(iii) a third rule configured to determine the one or more material discrepancies when the same subject property's reported bathroom count in the first appraisal form differs from a bathroom count of the second appraisal form of the same subject property, and
 (iv) a fourth rule configured to determine the one or more material discrepancies when the same subject property's reported lot size in the first appraisal form differs 2Application No. 14/567,533Docket No.: 880417-0141-US00from a lot size of the second appraisal form of the same subject property more than a lot size discrepancy threshold; 
for each of the one or more material discrepancies detected between the characteristics of the same subject property in the two appraisal forms, determining a time difference between the two appraisal forms, flagging the one or more material discrepancies by generating an informative message indicating that the property characteristic has changed with time.

As such, the limitations comprise functions associated with an automated method for detecting appraisal fraud and communicating the detected fraud (see intended use noted in preamble of claim 1).
Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings (See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)).
Mathematical Concepts
	Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and two flow processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations associated with the limitations comprising functions associated with determining one or more material discrepancies between the property characteristics of the same subject property in the two appraisal forms (based on a set of rules associated with a difference between a combined GLA size in relation to a threshold, bedroom count, bathroom count, and lot size) and determining a time difference between the appraisal forms.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The Examiner notes the specification states (emphasis added):
	This application relates generally to automated analysis of price appraisal data. More specifically, the application relates to a system and method for performing automated analysis and comparison between different appraisals of the same real property. (0001)

	The claim limitations recited above are similar to a fundamental economic principle or practice in that they are directed to the analysis of price appraisal data by collecting analyzing data based on thresholds and rules in order to mitigate risk by detecting a likelihood of fraud and generating and transmitting a message regarding the likely fraud condition (i.e., an automated method for detecting appraisal fraud and communicating the detected fraud). The Examiner asserts analyzing appraisal data is a fundamental economic practice in order to mitigate the risk of inadvertently paying more than market value for a property. Additionally, the claim limitations recited above are similar to commercial or legal interactions (i.e., marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) in that they are directed to detecting appraisal fraud by performing the recited steps and functions in order to process the material discrepancy based on a time difference between the two appraisal forms (i.e., an automated method for detecting appraisal fraud and communicating the detected fraud). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October 2019 Update: Subject Matter Eligibility). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) comprising mental processes, where the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with an automated method for detecting appraisal fraud and communicating the detected fraud. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Additionally, the Examiner notes the specification provides a discussion of known processes and methods associated with property appraisals and valuations, including obtaining and documenting facts about a subject property and recent sales of other properties in the local market, identifying comps, calculating adjustments for differences in property characteristics, and errors or fraud by the appraiser affecting the result of the appraisal, such as an appraiser looking to inflate the value of an appraised property by providing false information regarding the property characteristics of the subject property (see instant specification, Description of the Related Prior Art at paragraphs 0002-0007), and describes the disclosed invention as (emphasis added), “automated analysis of price appraisal data,” “performing automated analysis and comparison between different appraisals of the same real property,” (0001), and, “conducting automated analysis of appraisals of a subject property,” (0008). Additionally, the specification’s language of, “a manual analysis of the voluminous data is typically impossible or impractical,” (0008) acknowledges that, while a manual analysis of the voluminous data may be impractical, it is not impossible. The specification clearly describes the disclosure as automating a known process and a tool for conducting automated analysis of appraisals of a subject property.
Eligibility Step 2A, Prong Two
Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a database in a memory, a processor of a first computing device, the appraisal forms being electronic, a computer program product comprising a non-transitory computer readable medium having program code stored thereon, the program code being executable by a processor of a first computing device to perform operations, and a computing device, comprising: at least one processor; and a memory that stores program code executable by the at least one processor of a first computing device to perform operations in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification describes the system and components in broad, functional terms (see at least 0057-0072, 0075-0082, Fig. 5A, Fig. 5B, Fig. 6, Fig. 7). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
Additionally, the additional elements both individually and in combination do not integrate the judicial exception into a practical application and do not add significantly more to the exception (See MPEP 2106.04(d), MPEP 2106.05). For example, regarding the limitations as related to additional elements in the context of using a computer as a tool to perform the abstract idea and insignificant extra-solution activity:
accessing, from a database in a memory, by a processor of a first computing device, stored property characteristics of a same subject property from two electronic appraisal forms [insignificant extra-solution activity - gathering data for use in a claimed process; transmitting/receiving information; using a database in a memory and a processor as tools to implement the abstract idea]
determining one or more material discrepancies between the property characteristics of the same subject property in the two electronic appraisal forms, via the processor executing a set of rules against the two electronic appraisal forms [insignificant extra-solution activity - gathering data for use in a claimed process; using the processor as a tool to implement the abstract idea]
transmitting the message from the first computing device to a second computing device having a subject appraisal discrepancy application installed thereon. [insignificant extra-solution activity - transmitting/receiving information; using computing devices as tools to implement the abstract idea]
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1, 12, and 13 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2, 14, and 15 merely further limit the abstract idea as related to flagging the discrepancy. The claims do not add anything beyond the abstract idea.
Claim 3 merely further limits the abstract idea as related to performing the material discrepancy detection. The claim does not add anything beyond the abstract idea.
Claims 4-5, 8, 10, and 20-22 merely further limit the abstract idea as related to flagging the discrepancy by generating the message. The claims do not add anything beyond the abstract idea.
Claim 6 merely further limits the abstract idea as related to generating or updating a score. The claim does not add anything beyond the abstract idea.
Claim 7 merely further limits the abstract idea as related to generating a message. The claim does not add anything beyond the abstract idea.
Claims 16 and 19 merely further limit the abstract idea as related to detecting a discrepancy based on a threshold or difference between data values. The claims do not add anything beyond the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-8, 10, 12-16, and 19 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, U.S. Patent 7289965 (hereafter, Bradley), in view of Graboske, U.S. Patent Publication 20080004893 (hereafter, Graboske), and further in view of Chmielewski, U.S. Patent 7546271.
Regarding claims 1, 12, and 13, claims 1, 12, and 13 are substantially similar and elements will be addressed together. Substantially similar dependent claims will be addressed together, as indicated.
Bradley — which is directed to an automated method for evaluating a property appraisal — discloses:
 (claim 1) An automated method for detecting appraisal fraud and communicating the detected fraud, comprising: 
NOTE: The Examiner notes the portion of the preamble of claim 1 of, “for detecting appraisal fraud and communicating the detected fraud,” is not interpreted as limiting the structure of the claimed invention, such as by positively adding a limitation, and is not interpreted as comprising words necessary to give meaning to the remainder of the claim, such as by further modifying a limitation recited in the body of the claim, and is interpreted as comprising words that only state an intended use or words that would have no effect on the body of the claim if removed (See MPEP 2111.02). In this instance, the portion in bold recites a purpose, but does not result in a structural or manipulative difference in the invention recited in the body of the claim.

(claim 12) A computer program product comprising a non-transitory computer readable medium having program code stored thereon, the program code being executable by a processor of a first computing device to perform operations comprising: 
(claim 13) A computing device, comprising: at least one processor; and a memory that stores program code executable by the at least one processor of a first computing device to perform operations comprising: 
[the present invention is directed to systems and methods for processing financial information and, more particularly, systems and methods for evaluating the likelihood that an appraisal of property is faulty (c2 12-15); Systems and methods consistent with the present invention also include computer readable media that include program instruction or code for performing various computer-implemented operations based on the methods and processes of the invention (col. 15 lines 58-62); the computing platform 4300 may include a data processor such as a PC, UNIX server, or mainframe computer for performing various functions and operations. Computing platform 4300 may be implemented, for example, by a general purpose computer or data processor…may be implemented or provided with a wide variety of components or systems including, for example, one or more of the following: one or more central processing units, a co-processor, memory, registers, and other data processing devices and subsystems (col. 7 lines 1-14)]
accessing, from a database in a memory, by a processor of a first computing device, 
[the computing platform 4300 may also interface with one or more sources of information (e.g., database 4600 and/or the information source 1800) (c9 38-42); computing platform 4300 may be implemented or provided with a wide variety of components or systems including, for example, one or more of the following: one or more central processing units, a co-processor, memory, registers, and other data processing devices and subsystems (c7 9-14)]
[accessing…] stored property characteristics 
[the computing platform 4300 may also interface with one or more sources of information (e.g., database 4600 and/or the information source 1800). The sources of information may provide, inter alia, median home price information for a region, borrower credit information (e.g., credit reports or credit scores), property appraisal information for one or more properties, and/or any other information that may be a factor in determining the accuracy or reliability of a property appraisal (c9 38-47; see also c9 30-37)] The Examiner interprets property characteristics as comprising property appraisal information for one or more properties and/or any other information that may be a factor in determining the accuracy or reliability of a property appraisal The Examiner interprets the disclosure as related to: the computer platform interfacing with one or more sources of information (e.g., database 4600); the sources of information may provide property appraisal information for one or more properties, and/or any other information that may be a factor in determining the accuracy or reliability of a property appraisal as teaching or suggesting accessing, from a database in a memory, by a processor of a first computing device, stored property characteristics.
of a same subject property from two electronic appraisal forms, 
[the computing platform 4300 uses appraisal information that is reliable and verified. For example, a first appraisal performed on a property may be verified by a second appraisal, such as an in-person appraisal. If a second appraisal confirms the validity of the first appraisal, the first appraisal thus serves as historical information that is reliable and verified (c12 37-43); To verify the first appraisal (step 12100), the computing platform 4300 may compare the first appraisal with a second appraisal. Based on the comparison, the computing platform 4300 may verify whether the first appraisal is valid (c13 44-47; see also claim 1)] The Examiner interprets the disclosure as related to verifying a first appraisal performed on a property by a second appraisal, such as an in-person appraisal as teaching or suggesting a same subject property from two electronic appraisal forms. 
The Examiner interprets the disclosure of Bradley as teaching or suggesting accessing, from a database in a memory, by a processor of a first computing device, stored property characteristics of a same subject property from two electronic appraisal forms.
While Bradley further discloses reviewing output from an automated valuation model (AVM) (including recent comparable sales in the neighborhood) to determine the reasonableness of the appraisal (see c6 2-5), describes receiving historical information in the context of 30, 60, or 90 days (see c12 47-56), discloses that the computing platform may be implemented by a general purpose computer or data processor selectively activated or reconfigured by a stored computer program or implemented or provided with a wide variety of components or systems (c7 4-14, Fig. 4), and discloses that the processes disclosed are not inherently related to any particular computer or other apparatus, and may be implemented by a suitable combination of hardware, software, and/or firmware (c15 50-57), Bradley does not appear to explicitly recite the remaining limitations:
wherein the stored property characteristics include at least one of: 
a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count; 
determining one or more material discrepancies between the property characteristics of the same subject property in the two electronic appraisal forms, via the processor executing a set of rules against the two electronic appraisal forms, the set of rules including:
(i) a first rule configured to determine the one or more material discrepancies when the same subject property's reported combined GLA size in a first appraisal form of the two electronic appraisal forms differs from a combined GLA size of a second appraisal form of the two electronic appraisal forms of the same subject property more than a GLA size discrepancy threshold, 
(ii) a second rule configured to determine the one or more material discrepancies when the same subject property's reported bedroom count in the first appraisal form differs from a bedroom count in the second appraisal form of the same subject property, 
(iii) a third rule configured to determine the one or more material discrepancies when the same subject property's reported bathroom count in the first appraisal form differs from a bathroom count of the second appraisal form of the same subject property, and
 (iv) a fourth rule configured to determine the one or more material discrepancies when the same subject property's reported lot size in the first appraisal form differs 2Application No. 14/567,533Docket No.: 880417-0141-US00from a lot size of the second appraisal form of the same subject property more than a lot size discrepancy threshold; 
for each of the one or more material discrepancies detected between the characteristics of the same subject property in the two electronic appraisal forms, determining a time difference between the two electronic appraisal forms,
	[(claims 12 and 13) flagging the one or more material discrepancies, based on the time difference,]
flagging the one or more material discrepancies, -by generating an informative message indicating that the property characteristic has changed with time; and, 
transmitting the message from the first computing device to a second computing device having a subject appraisal discrepancy application installed thereon.
	However, regarding the limitations with respect to property characteristics including at least one of a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count, determining one or more material discrepancies between the property characteristics via executing a set of rules, flagging the one or more material discrepancies, and transmitting a message, Graboske — which is directed to validating an appraisal report and providing an appraisal score — discloses (while additional limitations and prior art disclosure is provided for context, the claim language in italics/bold is what has not explicitly been addressed by prior art):
[accessing, from a database in a memory, by a processor of a first computing device, stored property characteristics of a same subject property from two electronic appraisal forms,] wherein the stored property characteristics include at least one of: a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count; 
[A computer-based method for validating an appraisal report comprising receiving appraisal data for a property, receiving property data for the property, verifying the appraisal data meets an appraisal guideline (0008, Fig. 1); The property data 116 for each property may include an address, a sale price, a sale date, a location, a type of leasehold, a lot size, a home size (i.e., gross living area)...a bedroom count, a bathroom count (0029; see also 0012, Figs. 3-6)]
determining one or more material discrepancies between the property characteristics of the same subject property in the two electronic appraisal forms, via the processor executing a set of rules against the two electronic appraisal forms, 
NOTE: The Examiner notes the limitation is unclear, as discussed in the rejections under 35 USC 112(b), above. In order to expedite compact prosecution, the Examiner interprets a material discrepancy as a difference or discrepancy between the property characteristics as related to a rule or threshold.

[A computer-based method for validating an appraisal report comprising receiving appraisal data for a property, receiving property data for the property, verifying the appraisal data meets an appraisal guideline, providing a list of appraisal items that are present in the appraisal data…calculating a difference amount between the appraisal data and the property data for each appraisal item, and comparing the difference amount to the medium discrepancy amount and the high discrepancy amount (0008; see also 0007); FIG. 7 is a graphical user interface that allows a client to set discrepancy rules that define acceptable and unacceptable severity levels (0016, Fig. 7; see also 0019-0020, 0031-0032, 0035, 0037, 0043, Figs. 10A-11B); A discrepancy rule can be set for each appraisal item listed on the appraisal report (0035; see also 0036)] The Examiner interprets a high discrepancy amount as a material discrepancy. The Examiner interprets unacceptable severity levels as material discrepancies. The Examiner interprets the disclosure as related to: calculating a difference amount between the appraisal data and the property data for each appraisal item; comparing the difference amount to the medium discrepancy amount and the high discrepancy amount; and discrepancy rules that define acceptable and unacceptable severity levels as teaching or suggesting the limitations.
the set of rules including:
(i) a first rule configured to determine the one or more material discrepancies when the same subject property's reported combined GLA size in a first appraisal form of the two electronic appraisal forms differs from a combined GLA size of a second appraisal form of the two electronic appraisal forms of the same subject property more than a GLA size discrepancy threshold, 
(ii) a second rule configured to determine the one or more material discrepancies when the same subject property's reported bedroom count in the first appraisal form differs from a bedroom count in the second appraisal form of the same subject property, 
(iii) a third rule configured to determine the one or more material discrepancies when the same subject property's reported bathroom count in the first appraisal form differs from a bathroom count of the second appraisal form of the same subject property, and
(iv) a fourth rule configured to determine the one or more material discrepancies when the same subject property's reported lot size in the first appraisal form differs 2Application No. 14/567,533Docket No.: 880417-0141-US00from a lot size of the second appraisal form of the same subject property more than a lot size discrepancy threshold; 
[A computer-based method for validating an appraisal report comprising receiving appraisal data for a property, receiving property data for the property, verifying the appraisal data meets an appraisal guideline (0008, Fig. 1); The property data 116 for each property may include an address, a sale price, a sale date, a location, a type of leasehold, a lot size, a home size (i.e., gross living area)...a bedroom count, a bathroom count (0029; see also 0012, Figs. 3-6)] This disclosure describes validating an appraisal report comprising receiving appraisal data for a property and verifying the appraisal data meets an appraisal guideline, wherein the property data may include a lot size, a home size (i.e., gross living area)...a bedroom count, a bathroom count. The Examiner interprets an appraisal guideline as corresponding to a rule. The Examiner interprets a lot size, a home size (i.e., gross living area)...a bedroom count, and a bathroom count as corresponding to appraisal data and appraisal items listed in the appraisal report. The disclosure of Graboske, below, continues by describing setting a discrepancy rule for each appraisal item listed on the appraisal report:
[Using the discrepancy rules module 145, the client may provide a list of appraisal items and one or more discrepancy amounts or rules for each appraisal item in the list (1320, 1325). For example, the client may provide a medium discrepancy amount (1) and a high discrepancy amount (3) for the gross living area (see FIG. 7). The appraisal items may include a sale price, a sale date, a gross living area, a lot size, a number of bedrooms, a number of bathrooms, a year built, and a distance from the subject property. A discrepancy rule can be set for each appraisal item listed on the appraisal report 105. For example, the client may set discrepancy rules for the sale price at 1% greater than public records for medium severity and at 3% greater than public records for high severity. The client may input a medium severity discrepancy amount and a high severity discrepancy amount for each appraisal item listed on the appraisal report 105 (0035); The client may create the validation rules based on the client's needs (0036)] The Examiner interprets a high severity discrepancy amount as a material discrepancy. The disclosure describes setting a discrepancy rule and a high severity discrepancy amount for each item listed in the appraisal report, including a gross living area, a lot size, a number of bedrooms, and a number of bathrooms, and provides an example of a discrepancy rule to determine a high discrepancy amount for the gross living area (i.e., rule (i), above). 
The Examiner notes the disclosure of Bradley teaches or suggests accessing stored property characteristics of a same subject property from two electronic appraisal forms, as discussed above, and discloses: sources of information may provide property appraisal information for one or more properties, and/or any other information that may be a factor in determining the accuracy or reliability of a property appraisal (see Bradley c9 38-47; see also c9 30-37) and a first appraisal performed on a property may be verified by a second appraisal, such as an in-person appraisal. If a second appraisal confirms the validity of the first appraisal, the first appraisal thus serves as historical information that is reliable and verified (see Bradley c12 37-43); and Bradley discloses comparing a first appraisal with a second appraisal to verify whether the first appraisal is valid based on the comparison (see Bradley c13 44-47; see also claim 1). As such, the disclosure of Bradley teaches or suggests  Graboske is introduced to address the limitations in the context of wherein the stored property characteristics include at least one of: a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count, executing a set of rules, the set of rules including (i)-(iv), above. The Examiner interprets the disclosure of Graboske as teaching or suggesting the limitations above in view of the disclosure of Bradley.
for each of the one or more material discrepancies detected between the characteristics of the same subject property in the two electronic appraisal forms, […] flagging the one or more material discrepancies, -by generating an informative message 
[The client may set a fail flag for one or more validation rules (1335). A set fail flag indicates that if the condition is met, the client will receive a fail notice indicating that the appraisal data 111 meets the condition set by the validation rule (1370, 1375). If a fail flag is set for a validation rule and the validation rule is met, the validation rules module 155 transmits a failed condition to the validation and scoring module 150 (0036; see also 0040, 0043, 0045-0046, Figs. 8A-8B, Figs. 11A-11B, claims 17-20)]
indicating that the property characteristic has changed with time; and, 
[The appraisal items may include a sale price, a sale date, a gross living area, a lot size, a number of bedrooms, a number of bathrooms, a year built, and a distance from the subject property. A discrepancy rule can be set for each appraisal item listed on the appraisal report 105The validation and scoring module 150 may also track usage and audit trails for compliance, apply USPAP and Federal National Mortgage Association (FNMA) appraisal validation rules to the appraisal data 111 and to check the range of values in the neighborhood in the past 12 months, for example, and what is the variance outside the range (0039)] This describes applying appraisal validation rules to the appraisal data and checking the range of values to determine a variance based on a time frame. If a value has changed, it has changed with time.
transmitting the message from the first computing device to a second computing device having a subject appraisal discrepancy application installed thereon.
[The client may set a fail flag for one or more validation rules (1335). A set fail flag indicates that if the condition is met, the client will receive a fail notice indicating that the appraisal data 111 meets the condition set by the validation rule (1370, 1375). If a fail flag is set for a validation rule and the validation rule is met, the validation rules module 155 transmits a failed condition to the validation and scoring module 150 (0036; see also 0040, 0043, 0045-0046, Figs. 8A-8B, Figs. 11A-11B, claims 17-20); The appraiser may use a hand-held device (e.g., iPhone, BlackBerry, etc.) or other processing device (0026); The processing module 125 may be a processor, a controller or other device capable of comparing, extracting, processing, retrieving, transmitting, and validating data…All the modules may be implemented using software, hardware, and combinations thereof (0031)] 
Particularly regarding the limitations of:
(claim 1) for each of the one or more material discrepancies detected between the characteristics of the same subject property in the two electronic appraisal forms, determining a time difference between the two electronic appraisal forms, flagging the one or more material discrepancies, by generating an informative message indicating that the property characteristic has changed with time;
(claims 12 and 13) for each of the one or more material discrepancies detected between the characteristics of the same subject property in the two electronic appraisal forms, on a time difference between the two electronic appraisal forms, via the processor executing a set of rules against the two electronic appraisal forms, the set of rules including: flagging the one or more material discrepancies, based on the time difference, by generating an informative message to a user of a subject appraisal discrepancy application indicating that the property characteristic has changed with time
While Graboske discloses audit trails for compliance and checking values in the past 12 months (0039), Graboske does not appear to describe the limitations in the context of a time difference between the appraisals.
Bradley teaches an automated method for evaluating a property appraisal. Graboske teaches validating an appraisal report and providing an appraisal score. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Bradley and Graboske is that Graboske teaches the limitations with respect to: validating an appraisal report; verifying the appraisal data meets an appraisal guideline; appraisal items listed in the appraisal report may include a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count; setting a discrepancy rule for each appraisal item listed in the appraisal report; discrepancy rules that define acceptable and unacceptable severity levels; a high severity discrepancy amount for each appraisal item listed on the appraisal report; calculating a difference amount between the appraisal data and the property data for each appraisal item; comparing the difference amount to the medium discrepancy amount and the high discrepancy amount; setting a fail flag for one or more validation rules; receiving a fail notice indicating that the appraisal data meets the condition set by the validation rule when a set fail flag indicates that the condition is met; transmitting a failed condition if a fail flag is set for a validation rule and the validation rule is met; audit trails for compliance; applying appraisal validation rules to the appraisal data; checking the range of values to determine a variance based on a time frame; and using a hand-held device (e.g., iPhone, BlackBerry, etc.) or other processing device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: validating an appraisal report; verifying the appraisal data meets an appraisal guideline; appraisal items listed in the appraisal report may include a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count; setting a discrepancy rule for each appraisal item listed in the appraisal report; discrepancy rules that define acceptable and unacceptable severity levels; a high severity discrepancy amount for each appraisal item listed on the appraisal report; calculating a difference amount between the appraisal data and the property data for each appraisal item; comparing the difference amount to the medium discrepancy amount and the high discrepancy amount; setting a fail flag for one or more validation rules; receiving a fail notice indicating that the appraisal data meets the condition set by the validation rule when a set fail flag indicates that the condition is met; transmitting a failed condition if a fail flag is set for a validation rule and the validation rule is met; audit trails for compliance; applying appraisal validation rules to the appraisal data; checking the range of values to determine a variance based on a time frame; and using a hand-held device (e.g., iPhone, BlackBerry, etc.) or other processing device (as taught by Graboske) with the system and method for an automated method for evaluating a property appraisal (as taught by Bradley) in order to automate the appraisal process so that clients can identify discrepancies in appraisal reports and flag failed appraisal reports (Graboske 0006), provide a list of appraisal items and one or more discrepancy amounts or rules for each appraisal item in the list (Graboske 0035), create validation rules based on the client's needs (Graboske 0036), verify the appraisal data meets an appraisal guideline (Graboske 0008; see also 0007), and to track usage and audit trails for compliance (Graboske 0039).	
	While Graboske discloses audit trails for compliance and checking values in the past 12 months (0039), Graboske does not appear to describe the limitations in the context of a time difference between the appraisals.
	However, Chmielewski — which is directed to mortgage fraud detection — discloses (while additional limitations and prior art disclosure is provided for context, the claim language in italics/bold is what has not explicitly been addressed by prior art):	
for each of the one or more material discrepancies detected between the characteristics of the same subject property in the two electronic appraisal forms, determining a time difference between the two electronic appraisal forms, flagging the one or more material discrepancies, by generating an informative message indicating that the property characteristic has changed with time; and, [(claims 12 and 13) flagging the one or more material discrepancies, based on the time difference, by generating an informative message indicating that the property characteristic has changed with time;]
[fraud detection method embodiments of the present invention, like method 400, can review numerous data records in very short time frames all while continuing to receive additional, new, and/or updated records. Thus, embodiments of the present invention are contemplated as being dynamic in that record review of raw data continues on numerous records at any one time in addition to records continuously being added or updated with raw data information. Analysis of such raw data in accordance with embodiments of the present invention advantageously enables review of real-time data thereby yielding accurate and timely results to users (c19 47-59); After submission, and periodically for a predetermined period, the first record 312 can be compared to other records 310 in the database 140 (other records are shown as Records 2, 3, 4, through N). By comparing records to each other, fraud detection systems according to embodiments of the present invention can determine if applicant information differs from existing or other information sources across many numbers of records. By performing such checks, the fraud detection system can flag possible fraud occurrences and report the same to users (c15 19-28); Records may be changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold (c16 58-61; see also c5 1-26, c5 15-26, c7 12-16, c16 54-67, c30 45-48, c31 14-17); a processing module can be configured to monitor the one or more data records for a predetermined period of time and provide reports detailing any changes in the one or more data records (c31 14-17)] The Examiner interprets the disclosure as related to: fraud detection method embodiments reviewing numerous data records in very short time frames all while continuing to receive additional, new, and/or updated records; record review of raw data continues on numerous records at any one time in addition to records continuously being added or updated with raw data information enabling review of real-time data thereby yielding accurate and timely results to users; a first record being compared to other records periodically and for a predetermined period after submission; flagging possible fraud occurrences and report the same to users; and records being changed from active to inactive depending on a time stamp threshold as corresponding to determining a time difference between two electronic forms being compared as teaching the broadest reasonable interpretation of the limitations.
Additionally and alternatively, Chmielewski further discloses:
transmitting the message from the first computing device to a second computing device having a subject appraisal discrepancy application installed thereon.
	[the method 400 can flag one or more loan applications to alert one or more users who submitted a loan application. The flags can be alerts can be in the form of emails, text messages, blog entries, or many other communications. Preferably, the flags provide analysis information to users so that users can then determine any potential next steps in detecting any fraud associated with a flagged data record (c19 37-43; see also c19 60-66, c25 64 – c26 1); In some embodiments, the interface can be a web-based interface. Such an interface enables users to submit information (e.g., mortgage loan information) for processing via a web browser. A web-based interface can also enable transmission of information over the internet. In addition, the interface may be provided as a software application capable of submitting data over a private network (c24 14-21; see also c7 23-46, c8 64-67, c9 46-64, c9 65 – c10 13, c10 53-67, c15 38-47, c5 48-54, c8 34-38)]
Bradley teaches an automated method for evaluating a property appraisal. Graboske teaches validating an appraisal report and providing an appraisal score. Chmielewski teaches mortgage fraud detection. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Chmielewski and the combination of Bradley and Graboske is that Chmielewski discloses: fraud detection method embodiments reviewing numerous data records in very short time frames all while continuing to receive additional, new, and/or updated records; record review of raw data continues on numerous records at any one time in addition to records continuously being added or updated with raw data information enabling review of real-time data thereby yielding accurate and timely results to users; a first record being compared to other records periodically and for a predetermined period after submission; flagging possible fraud occurrences and report the same to users; records being changed from active to inactive depending on a time stamp threshold; a web-based interface can also enable transmission of information over the internet; the interface may be provided as a software application.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of fraud detection method embodiments reviewing numerous data records in very short time frames all while continuing to receive additional, new, and/or updated records; record review of raw data continues on numerous records at any one time in addition to records continuously being added or updated with raw data information enabling review of real-time data thereby yielding accurate and timely results to users; a first record being compared to other records periodically and for a predetermined period after submission; flagging possible fraud occurrences and report the same to users; records being changed from active to inactive depending on a time stamp threshold; a web-based interface can also enable transmission of information over the internet; the interface may be provided as a software application (as taught by Chmielewski) and the features of: validating an appraisal report; verifying the appraisal data meets an appraisal guideline; appraisal items listed in the appraisal report may include a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count; setting a discrepancy rule for each appraisal item listed in the appraisal report; discrepancy rules that define acceptable and unacceptable severity levels; a high severity discrepancy amount for each appraisal item listed on the appraisal report; calculating a difference amount between the appraisal data and the property data for each appraisal item; comparing the difference amount to the medium discrepancy amount and the high discrepancy amount; setting a fail flag for one or more validation rules; receiving a fail notice indicating that the appraisal data meets the condition set by the validation rule when a set fail flag indicates that the condition is met; transmitting a failed condition if a fail flag is set for a validation rule and the validation rule is met; audit trails for compliance; applying appraisal validation rules to the appraisal data; checking the range of values to determine a variance based on a time frame; and using a hand-held device (e.g., iPhone, BlackBerry, etc.) or other processing device (as taught by Graboske) with the system and method for an automated method for evaluating a property appraisal (as taught by Bradley) in order to compare preliminary matching records for inconsistent information for fraud detection (Chmielewski c4 41-42), flag inconsistent preliminary matching records if inconsistent information is found (Chmielewski c4 42-44), enable report generation so that end users can review results of data analysis in a format easily and readily understood by end users (Chmielewski c4 49-55), and provide mortgage fraud detection devices, systems, and methods enabling users to detect fraudulent activity so that measures can be taken to mitigate fraud risks and stop fraudulent activities before financial losses occur (Chmielewski c3 65 – c4 2; see also c19 37-43, c19 60-66, c25 64 – c26 1).		

	Regarding claim 2, The automated method according to claim 1, 
	The combination of Bradley, Graboske, and Chmielewski teaches the limitations of claims 1. 
	further comprising: for each of the one or more material discrepancies, 
generating a warning flag indicating that one or both of the characteristics of the one or more material discrepancies is likely false.  
The discussion of the substantially similar limitations of claim 1 applies here, as well. Additionally, Graboske further discloses:
[The client may set a fail flag for one or more validation rules (1335). A set fail flag indicates that if the condition is met, the client will receive a fail notice indicating that the appraisal data 111 meets the condition set by the validation rule (1370, 1375). If a fail flag is set for a validation rule and the validation rule is met, the validation rules module 155 transmits a failed condition to the validation and scoring module 150 (0036; see also 0040, 0043, 0045-0046, Figs. 8A-8B, Figs. 11A-11B, claims 17-20)]
The Examiner notes that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 3, The automated method according to claim 1, 
	The combination of Bradley, Graboske, and Chmielewski teaches the limitations of claim 1.
	Bradley further discloses:
	further comprising: executing the ruleset after determining that a relevant update completed indicator is not present.  
	[the computing platform 4300 may compare the first appraisal with a second appraisal. Based on the comparison, the computing platform 4300 may verify whether the first appraisal is valid (col. 13 lines 44-47); FIG. 13 shows an exemplary table showing received historical information for loans with a second appraisal (shown as a "verified appraisal") (col. 13 lines 54-57); Although unreliable and unverified data may also be used, the quality of the HV Score model may be improved by using reliable and verified data (col. 12 lines 43-46)] Bradley discloses an exemplary table showing received historical information for loans with a second appraisal (shown as a "verified appraisal." The Examiner interprets “verified appraisal” as a relevant update completed indicator in that an appraisal shown as a “verified appraisal” indicates reliable and verified data, wherein the label of “verified appraisal” not being present indicates the data may be unreliable and unverified. Bradley notes that, although unreliable and unverified data may also be used, the quality of the HV Score model may be improved by using reliable and verified data. As such, this suggests performing the material discrepancy detection after determining that an indication that appraisal is a “verified appraisal” is not present (i.e., executing the ruleset after determining that a relevant update completed indicator is not present).
	Additionally and alternatively, Chmielewski further discloses:
	executing the ruleset after determining that a relevant update completed indicator is not present.  
	[fraud detection method embodiments of the present invention, like method 400, can review numerous data records in very short time frames all while continuing to receive additional, new, and/or updated records. Thus, embodiments of the present invention are contemplated as being dynamic in that record review of raw data continues on numerous records at any one time in addition to records continuously being added or updated with raw data information. Analysis of such raw data in accordance with embodiments of the present invention advantageously enables review of real-time data thereby yielding accurate and timely results to users (col. 19 lines 47-59); After submission, and periodically for a predetermined period, the first record 312 can be compared to other records…flag possible fraud occurrences and report the same to users (c15 19-28); In some embodiments active and inactive records may be reviewed while in other embodiments only active or inactive records may be reviewed. Records may be changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold (col. 16 lines 54-67; see also c5 1-26, c5 15-26, c7 12-16, c16 54-67, c30 45-48, c31 14-17)] The Examiner interprets the disclosure as related to: fraud detection method embodiments reviewing numerous data records in very short time frames all while continuing to receive additional, new, and/or updated records; record review of raw data continues on numerous records at any one time in addition to records continuously being added or updated with raw data information; active and inactive records may be reviewed in some embodiments; and records being changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold as teaching or suggesting executing the ruleset after determining that a relevant update completed indicator is not present.
NOTE: Claim 3 is interpreted as comprising a contingent limitation, wherein the function of, “executing the ruleset,” has the contingency of, “after determining that a relevant update completed indicator is not present.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03).

	Regarding claim 4, The automated method according to claim 3, 
	The combination of Bradley, Graboske, and Chmielewski teaches the limitations of claim 3.
	Chmielewski further discloses:
	wherein the flagging the one or more material discrepancies by generating the informative message includes appending to the property characteristic data.  
	[If inconsistent information is found, the inconsistent preliminarily matching records may be flagged...two application data sets with the same borrower name or property address but with different appraisal values can be flagged in the database (col. 4 lines 40-48); The processing module can be further configured to determine if one or more of flagged data records contain different information in one or more other data fields contained in the data records. And data records flagged to contain different information can be stored in the match table (col. 6 lines 11-16; see also col. 6 lines 52-60, col. 15 lines 58-59)]
The Examiner notes that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 5, The automated method according to claim 3, 	
	The combination of Bradley, Graboske, and Chmielewski teaches the limitations of claim 3.
	Graboske further discloses:
	wherein the flagging the one or more material discrepancies by generating the informative message includes creating a new flag data structure.  
	[The client may set a fail flag for one or more validation rules (1335). A set fail flag indicates that if the condition is met, the client will receive a fail notice indicating that the appraisal data 111 meets the condition set by the validation rule (1370, 1375). If a fail flag is set for a validation rule and the validation rule is met, the validation rules module 155 transmits a failed condition to the validation and scoring module 150. The client may create the validation rules based on the client's needs (0036); The processing module can be further configured to determine if one or more of flagged data records contain different information in one or more other data fields contained in the data records. And data records flagged to contain different information can be stored in the match table (col. 6 lines 11-16; see also col. 6 lines 52-60, col. 15 lines 58-59)]  
The Examiner notes that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Claims 20-22 are addressed next due to claim 6 being dependent upon claim 20. 
NOTE: Claims 20-22 are interpreted as comprising a contingent limitation, wherein the function of, “for each material discrepancy detected between the characteristics of the same subject property in the two electronic appraisal forms, 
processing the material discrepancy differently depending on a time difference between the two electronic appraisal forms including…flagging the discrepancy by generating an informative message to a user of a subject appraisal discrepancy application indicating that the property characteristic has changed with time,” has the contingency of, “when the two electronic appraisal forms are taken more than three months apart,” and, “for each material discrepancy detected between the characteristics of the same subject property in the two electronic appraisal forms, processing the material discrepancy differently depending on a time difference between the two electronic appraisal forms including:…, flagging the discrepancy by generating the informative message, to the user of the subject appraisal discrepancy application, indicating that the property characteristic has changed with time, and generating or updating a score that represents a likelihood that a subject electronic appraisal form is incorrect or fraudulent” has the contingency of, “when the two electronic appraisal forms are taken within three months of one another.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03).

Regarding claims 20-22, the combination of Bradley, Graboske, and Chmielewski teaches the limitations of claims 1, 12, and 13, which comprise, “flagging the one or more material discrepancies, based on the time difference, by generating an informative message to a user of a subject appraisal discrepancy application indicating that the property characteristic has changed with time.” The limitations of new claims 20-22 add limitations to the independent claims (i.e., new claims 20-22 add the aspects of, “processing the material discrepancy differently depending on a time difference between the two electronic appraisal forms including: when the two electronic appraisal forms are taken more than three months apart…and when the two electronic appraisal forms are taken within three months of one another,”) by incorporating deleted claim language of the independent claims as filed 9/10/21.
Bradley further discloses:
generating or updating a score that represents a likelihood that a subject electronic appraisal form is incorrect or fraudulent.  
	[determining a score based on the received information, received appraisal, and the model, such that the score provides the indication of the likelihood that the appraisal value for the property is faulty (c2 16-25); An HV Score between 500-600 may be considered at "moderate risk" of being faulty, suggesting to the lender 1500 that it conduct a review of comparable recent home sales and/or an automated valuation model appraisal (c12 12-16); The lender 1500 may then review the output from the AVM (including recent comparable sales in the neighborhood) to determine the reasonableness of the appraisal (c6 2-5; see also c13 51-54)] Bradley describes determining a score based on the received information, received appraisal, and the model, such that the score provides the indication of the likelihood that the appraisal value for the property is faulty. While Bradley also describes that the score may suggest conducting a review of recent home sales and/or an automated valuation model appraisal to determine the reasonableness of the appraisal (i.e., generating or updating a score that represents a likelihood that a subject electronic appraisal form is incorrect or fraudulent), Bradley does not appear to explicitly teach or suggest processing the material discrepancy differently depending on a time difference between the two electronic appraisal forms including: when the two electronic appraisal forms are taken more than three months apart…and when the two electronic appraisal forms are taken within three months of one another.
However, Chmielewski further discloses:
the method further including, for each material discrepancy detected between the characteristics of the same subject property in the two electronic appraisal forms, 
processing the material discrepancy differently depending on a time difference between the two electronic appraisal forms including: when the two electronic appraisal forms are taken more than three months apart, flagging the discrepancy by generating an informative message to a user of a subject appraisal discrepancy application indicating that the property characteristic has changed with time; and when the two electronic appraisal forms are taken within three months of one another, flagging the discrepancy by generating the informative message, to the user of the subject appraisal discrepancy application, indicating that the property characteristic has changed with time, and 
	[records 310 can be compared to other records 310 periodically for a predetermined holding period. Indeed, in some embodiments a record 310 can be compared to other records 310 daily for a holding period of approximately 30 to approximately 90 days. Alternatively, additional exemplary holding periods can be 61 days and can range from 1 day to a complete year. Users can modify holding periods per submitted transactions by providing such search query information to the database operator (c20 54-63; see also c7 8-16, c15 19-28); Records may be changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold (c16 58-61; see also c5 1-26, c5 13-26, c7 12-16, c16 54-67, c30 45-48, c31 14-17); By performing such checks, the fraud detection system can flag possible fraud occurrences and report the same to users (c15 19-28); a processing module can be configured to monitor the one or more data records for a predetermined period of time and provide reports detailing any changes in the one or more data records (c31 14-17)] The Examiner interprets the disclosure as related to; comparing a record to other records for a predetermined holding period (i.e., approximately 30 to approximately 90 days, 61 days, ranging from 1 day to a complete year, etc.); changing records from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold; as corresponding to processing data associated with the appraisal forms differently based on a time difference, wherein the time difference may be set or modified by the user, and may include the time difference between appraisal forms being within three months of one another or more than three months apart.
generating or updating a score that represents a likelihood that a subject electronic appraisal form is incorrect or fraudulent.  
	[In a two-tier weighted algorithm, inconsistencies in certain data elements can be more significant than inconsistencies in other data elements in identifying potential fraud (c22 22-25); The method 400 can also include applying weights to score loan application data records at 430. More specifically, one or more data fields in one or more data records can be weighted for importance. For example, in some embodiments, data fields of high importance for detecting fraud can be given higher weights relative to other data fields…The weights, in combination with the variance between corresponding fields, can determine a relative significance of fraud (e.g., a score denoting potential fraud possibility). A relative significance of fraud can be used to determine a likelihood of fraud and also enable a user to take steps to further investigate. In some embodiments, weights can be implemented with a multiplier value (c18 34-52, claim 11, claim 17)] The Examiner interprets the disclosure as related to: applying weights to score a record; one or more data fields in one or more data records can be weighted for importance; data fields of high importance for detecting fraud can be given higher weights relative to other data fields; and, the weights, in combination with the variance between corresponding fields, can determine a relative significance of fraud (e.g., a score denoting potential fraud possibility) as teaching or suggesting the limitations.
	The Examiner notes that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 6:
NOTE: Claim 6 is interpreted as comprising a contingent limitation, wherein the function of, “wherein the score is generated or updated,” has the contingency of, “only in a case where a most recent appraisal among the first appraisal and the second appraisal indicates that the same subject property itself has not been updated within a predetermined period of time.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03).

(claim 6) The automated method according to claim 20, 
	The combination of Bradley, Graboske, and Chmielewski teaches the limitations of claim 20. The discussion of claims 20-22 applies here, as well. Additionally, the discussion of claims 1, 12, and 13 applies here, as well, particularly as related to the client providing a list of appraisal items and one or more discrepancy amounts or rules for each appraisal item in the list (Graboske 0035), wherein the client may create the validation rules based on the client's needs (Graboske 0036).
Bradley further discloses:
	wherein the score is generated or updated
	[determining a score based on the received information, received appraisal, and the model, such that the score provides the indication of the likelihood that the appraisal value for the property is faulty (c2 16-25); An HV Score between 500-600 may be considered at "moderate risk" of being faulty, suggesting to the lender 1500 that it conduct a review of comparable recent home sales and/or an automated valuation model appraisal (c12 12-16); The lender 1500 may then review the output from the AVM (including recent comparable sales in the neighborhood) to determine the reasonableness of the appraisal (c6 2-5; see also c13 51-54)] Bradley describes determining a score based on the received information, received appraisal, and the model, such that the score provides the indication of the likelihood that the appraisal value for the property is faulty. While Bradley also describes that the score may suggest conducting a review of recent home sales and/or an automated valuation model appraisal to determine the reasonableness of the appraisal (i.e., wherein the score is generated or updated), Bradley does not appear to explicitly teach or suggest only in a case where a most recent appraisal among the first appraisal and the second appraisal indicates that the same subject property itself has not been updated within a predetermined period of time.  
	However, Chmielewski further discloses:
	wherein the score is generated or updated 
	[In a two-tier weighted algorithm, inconsistencies in certain data elements can be more significant than inconsistencies in other data elements in identifying potential fraud (c22 22-25); The method 400 can also include applying weights to score loan application data records at 430. More specifically, one or more data fields in one or more data records can be weighted for importance. For example, in some embodiments, data fields of high importance for detecting fraud can be given higher weights relative to other data fields…The weights, in combination with the variance between corresponding fields, can determine a relative significance of fraud (e.g., a score denoting potential fraud possibility). A relative significance of fraud can be used to determine a likelihood of fraud and also enable a user to take steps to further investigate. In some embodiments, weights can be implemented with a multiplier value (c18 34-52, claim 11, claim 17)]
only in a case where a most recent appraisal among the first appraisal and the second appraisal indicates that the same subject property itself has not been updated within a predetermined period of time.  
	[records 310 can be compared to other records 310 periodically for a predetermined holding period. Indeed, in some embodiments a record 310 can be compared to other records 310 daily for a holding period of approximately 30 to approximately 90 days. Alternatively, additional exemplary holding periods can be 61 days and can range from 1 day to a complete year. Users can modify holding periods per submitted transactions by providing such search query information to the database operator (c20 54-63; see also c7 8-16, c15 19-28); Records may be changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold (c16 58-61; see also c5 1-26, c5 13-26, c7 12-16, c16 54-67, c30 45-48, c31 14-17); By performing such checks, the fraud detection system can flag possible fraud occurrences and report the same to users (c15 19-28); a processing module can be configured to monitor the one or more data records for a predetermined period of time and provide reports detailing any changes in the one or more data records (c31 14-17)] The Examiner interprets the disclosure as related to; comparing a record to other records for a predetermined holding period (i.e., approximately 30 to approximately 90 days, 61 days, ranging from 1 day to a complete year, etc.); changing records from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold; as corresponding to wherein the score is generated or updated only in a case where a most recent appraisal among the first appraisal and the second appraisal indicates that the same subject property itself has not been updated within a predetermined period of time. Additionally, the Examiner notes the prior art disclosure corresponds to Applicant’s the portion of Applicant’s specification which the limitation appears to rely on for support, in which Applicant’s specification describes generating a score which represents a likelihood that the subject appraisal is incorrect or fraudulent, adjusting the score based on relevant rules, and skipping the score adjustment if the appraisals were conducted more than three months apart (see Applicant’s specification at 0050, 0058-0060).
The Examiner notes that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

Regarding claim 7, (Currently Amended) The automated method according to claim 1, 
The combination of Bradley, Graboske, and Chmielewski teaches the limitations of claim 1.
	Graboske further discloses:
further comprising: generating, by the processor, a message string indicating the presence and/or severity of the one or more material discrepancies based on the result of the comparison of the first and second data structures.  
	[A discrepancy rule can be set for each appraisal item listed on the appraisal report 105. For example, the client may set discrepancy rules for the sale price at 1% greater than public records for medium severity and at 3% greater than public records for high severity. The client may input a medium severity discrepancy amount and a high severity discrepancy amount for each appraisal item listed on the appraisal report 105 (0035; see also 0036 discussing validation rules); The validation and scoring module 150 may determine whether each item of the appraisal data 111 is within a discrepancy amount of each corresponding item of the property data 116 and if so, validates each item of the appraisal data 111, and if not, determine the severity level using the set discrepancy amounts or rules (0037); The discrepancy report module 165 generates and provides the discrepancy report to the client. (0040)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

Regarding claim 8, (Currently Amended) The automated method according to claim 1, 
The combination of Bradley, Graboske, and Chmielewski teaches the limitations of claim 1.
	wherein is the one or more material discrepancies are also detected to exist between characteristics of the same subject property in the two electronic appraisal forms when the same subject property's reported year built in the first appraisal form of the two electronic appraisal forms differs from a year built in the second appraisal form of the two electronic appraisal forms of the same subject property more than a year built discrepancy threshold.  
	The Examiner notes claim 1 comprises substantially similar limitations as related to detecting whether any material discrepancy exists between the property characteristics of the same subject property in the two electronic appraisal forms comprises comparing property characteristic data recorded in one appraisal for a subject property with property characteristic data recorded in another appraisal for the subject property, wherein detecting a material discrepancy associated with the property appraisals for the same subject property comprises detecting a difference between values recorded for a property characteristic [(ii) a difference in bedroom count and (iii) a difference in bathroom count], and detecting a difference between values recorded for a property characteristic in relation to a threshold [(i) the difference in GLA indicated by the different appraisals for the same subject property being more than a threshold and (iv) the difference in lot size indicated by the different appraisals for the same subject property being more than a threshold]. Claim 8 simply describes another property characteristic as the year built and detecting a difference between values recorded for a property characteristic in relation to a threshold, similar to rules (i)-(iv).
	Graboske further discloses:
	[Using the discrepancy rules module 145, the client may provide a list of appraisal items and one or more discrepancy amounts or rules for each appraisal item in the list...The appraisal items may include a sale price, a sale date, a gross living area, a lot size, a number of bedrooms, a number of bathrooms, a year built, and a distance from the subject property. A discrepancy rule can be set for each appraisal item listed on the appraisal report 105 (0035; see also 0036 discussing validation rules); The client may create the validation rules based on the client's needs (0036)] As described by the disclosure of prior art, a user may set a rule and threshold associated with any data field, including the year built.
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

Regarding claim 10, (Previously Presented) The automated method according to claim 1, 
The combination of Bradley, Graboske, and Chmielewski teaches the limitations of claim 1.
	Chmielewski further discloses:
wherein the first appraisal form and the second appraisal form have been conducted within the three months.  
[continuous monitoring of loan transaction to detect fraudulent activities occurring within close time periods. Comparisons can occur periodically by repeatedly comparing already received records to newly received records (c5 1-14); During a holding period, received records can be retained in a database in an active state, meaning periodic comparisons continue. The holding period can be, for example, approximately 30 days to approximately 90 days in some embodiments (c5 1-26)] As described by Chmielewski, a holding period in which records are considered active and may be reviewed may be up to 90 days (i.e., the two electronic appraisal forms are taken within three months of one another).
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

Regarding claims 14 and 15, the combination of Bradley, Graboske, and Chmielewski teaches the limitations of claims 12 and 13.
The discussion of the substantially similar limitations of claim 1 applies here, as well. 
Graboske further discloses:
wherein the operations further comprise: for each material discrepancy detected between the characteristics of the same subject property, […] generating a warning flag indicating that one or both of the characteristics of the material discrepancy is likely false.  
 [The client may set a fail flag for one or more validation rules (1335). A set fail flag indicates that if the condition is met, the client will receive a fail notice indicating that the appraisal data 111 meets the condition set by the validation rule (1370, 1375). If a fail flag is set for a validation rule and the validation rule is met, the validation rules module 155 transmits a failed condition to the validation and scoring module 150 (0036; see also 0040, 0043, 0045-0046, Figs. 8A-8B, Figs. 11A-11B, claims 17-20)] Graboske does not appear to address the aspect of when the two electronic appraisal forms are taken within three months of one another.
However, Chmielewski further discloses:
wherein the operations further comprise: for each material discrepancy detected between the characteristics of the same subject property, when the two electronic appraisal forms are taken within three months of one another, generating a warning flag indicating that one or both of the characteristics of the material discrepancy is likely false.  
[records 310 can be compared to other records 310 periodically for a predetermined holding period. Indeed, in some embodiments a record 310 can be compared to other records 310 daily for a holding period of approximately 30 to approximately 90 days. Alternatively, additional exemplary holding periods can be 61 days and can range from 1 day to a complete year. Users can modify holding periods per submitted transactions by providing such search query information to the database operator (c20 54-63; see also c7 8-16, c15 19-28); Records may be changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold (c16 58-61; see also c5 1-26, c5 13-26, c7 12-16, c16 54-67, c30 45-48, c31 14-17); By performing such checks, the fraud detection system can flag possible fraud occurrences and report the same to users (c15 19-28); a processing module can be configured to monitor the one or more data records for a predetermined period of time and provide reports detailing any changes in the one or more data records (c31 14-17)]
The Examiner notes that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.


Regarding claim 16, (Previously Presented) The automated method according to claim 1, 
The combination of Bradley, Graboske, and Chmielewski teaches the limitations of claim 1.
	Graboske further discloses: wherein the GLA size discrepancy threshold and the lot size discrepancy threshold are the form of an absolute difference, a percent difference, or a combination of the two.  
	[Using the discrepancy rules module 145, the client may provide a list of appraisal items and one or more discrepancy amounts or rules for each appraisal item in the list (1320, 1325). For example, the client may provide a medium discrepancy amount (1) and a high discrepancy amount (3) for the gross living area (see FIG. 7). The appraisal items may include a sale price, a sale date, a gross living area, a lot size, a number of bedrooms, a number of bathrooms, a year built, and a distance from the subject property. A discrepancy rule can be set for each appraisal item listed on the appraisal report 105. For example, the client may set discrepancy rules for the sale price at 1% greater than public records for medium severity and at 3% greater than public records for high severity. The client may input a medium severity discrepancy amount and a high severity discrepancy amount for each appraisal item listed on the appraisal report 105 (0035; see Fig. 7)] The Examiner notes Fig. 7 illustrates that a user may set tolerance ranges based on a percent difference (see tolerance range set for Sale Price, GLA, Lot Size) or a numerical value difference (see tolerance range numerical value for Sale Date and Distance).
	Additionally, Chmielewski further discloses:
	[A reporting module can be further configured to order information contained in a report at least partially based on different information contained in the one or more data fields and a magnitude of difference (c6 25-29)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

Regarding claim 19, (Previously Presented) The automated method according to claim 1, 
The combination of Bradley, Graboske, and Chmielewski teaches the limitations of claim 1.
	Graboske further discloses:
wherein at least one of: the GLS size discrepancy threshold or the lot size discrepancy threshold is more than 100 square feet, and the GLS size discrepancy threshold is between 10% and 90%.  
	[The client may create the validation rules based on the client's needs (0036); The validation and scoring module 150 may determine whether each item of the appraisal data 111 is within a discrepancy amount of each corresponding item of the property data 116 and if so, validates each item of the appraisal data 111, and if not, determine the severity level using the set discrepancy amounts or rules (0037); Using the discrepancy rules module 145, the client may provide a list of appraisal items and one or more discrepancy amounts or rules for each appraisal item in the list (1320, 1325). For example, the client may provide a medium discrepancy amount (1) and a high discrepancy amount (3) for the gross living area (see FIG. 7). The appraisal items may include a sale price, a sale date, a gross living area, a lot size, a number of bedrooms, a number of bathrooms, a year built, and a distance from the subject property. A discrepancy rule can be set for each appraisal item listed on the appraisal report 105. For example, the client may set discrepancy rules for the sale price at 1% greater than public records for medium severity and at 3% greater than public records for high severity. The client may input a medium severity discrepancy amount and a high severity discrepancy amount for each appraisal item listed on the appraisal report 105 (0035, Fig. 7; see also 0036 discussing validation rules)] The Examiner notes Fig. 7 illustrates that a user may set tolerance ranges based on a percent difference (see tolerance range set for Sale Price, GLA, Lot Size) or a numerical value difference (see tolerance range numerical value for Sale Date and Distance).
As described by Graboske, a user may set rules for discrepancy amounts for appraisal items such as the lot size, sale price, and gross living area, wherein the user may set the tolerance using a % value or numerical value, and the user may set varying levels, such as values corresponding to medium severity and high severity. It would be obvious to one of ordinary skill in the art that a user could set any value, including the claimed values, in order to customize the report as desired.
	Additionally, Chmielewski further discloses:
	[A reporting module can be further configured to order information contained in a report at least partially based on different information contained in the one or more data fields and a magnitude of difference (col. 6 lines 25-29)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well. 
Conclusion

































Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689